Title: From George Washington to James Clinton, 29 November 1780
From: Washington, George
To: Clinton, James


                        
                            Dear Sir
                            Morris Town 29th Novemr 1780
                        
                        I have received several of your favors lately, but having sent them up to New Windsor among my papers, I
                            cannot answer them particularly—From the general tenor of them—I have thought it best to order the remainder of your line
                            up to Albany to be stationed there—at Schenectady—and as such intermediate posts between that and Fort schuyler as may
                            secure the communication. But it is my wish to have the troops as little scattered as circumstances will possibly
                            admit—more particularly just now—because there is a necessity for the Officers being together to settle the new
                            arrangement of the Army. I am Dear Sir Your most obt Servt
                        
                            Go: Washington
                        
                    